UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 6, 2007 FIRST SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33156 20-4623678 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4050 East Cotton Center Boulevard Building 6, Suite 68 Phoenix, Arizona 85040 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(602) 414-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On July9, 2007, First Solar, Inc. (“First Solar”) announced its entry into four new long-term supply contracts and its agreement to amend the terms of one existing long-term supply contract.These new supply arrangements increase the total volume of modules to be sold by First Solar between 2007 and 2012 by an aggregate of 685MW. Details of the four new long-term supply contracts are as follows: (i)Framework Agreement on the Sale and Purchase of Solar Modules dated July6, 2007, between First Solar GmbH and EDF EN Développement; (ii)Framework Agreement on the Sale and Purchase of Solar Modules dated July6, 2007, between First Solar GmbH and Sechilienne Sidec; (iii)Framework Agreement on the Sale and Purchase of Solar Modules dated May 9, 2007, between First Solar GmbH and RIO Energie GmbH & Co. KG; and (iv)Framework Agreement on the Sale and Purchase of Solar Modules dated July3, 2007, between First Solar, Inc. and SunEdison, LLC. The amendment relates to the existing Framework Agreement on the Sale and Purchase of Solar Modules dated April 9, 2006, among First Solar GmbH, Juwi Holding AG, JuWi Handels Verwaltungs GmbH & Co KG and juwi solar GmbH, which was amended by the parties thereto on July6, 2007. A copy of the press release announcing the new supply arrangements is attached hereto as Exhibit99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release of First Solar issued on July 9, 2007. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SOLAR, INC. Date: July 9, 2007 By: /s/I. Paul Kacir Name: Paul Kacir Title: Vice President,General Counsel andCorporate Secretary
